                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                 No. 5:09-CR-158-D
                                 No. 5:19-CV-151-D


MARCUS ANTWAN WILEY,                       )
                                           )
                          Petitioner,      )
                                           )
                 v.                        )                   ORDER
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
                          Respondent.      )


       On April 15, 2019, Marcus Antwan Wiley ("Wiley'') moved under 28 U.S.C. § 2255 to

vacate, set aside, or correct his sentence [D.E. 348]. On July 19, 2019, Wiley moved to supplement

his section 2255 motion [D.E. 351]. On October 8, 2019, the government moved to dismiss

Wiley's section 2255 motion [D.E. 368] and filed a memorandum in support [D.E. 369]. On

January 8, 2020, Wiley responded in opposition [D.E. 379]. As explained below, the court grants

Wiley's motion to supplement, grants the government's motion to dismiss, and dismisses Wiley's

section 2255 motion.

                                                I.

       On August 3, 2009, Wiley pleaded guilty to conspiracy to commit armed bank robbery in

violation of 18 U.S.C. § 371 (count one), armed bank robbery and aiding and abetting in violation

of 18 U.S.C. § 2113(a) and 2 (count two), and use and carry a firearm during and in relation to a

crime of violence and aiding and abetting in violation of 18 U.S.C. § 924(c)(l)(A)(ii) and 2 (count

three). See [D.E. 82]. On November 9, 2009, Judge James C. Fox sentenced Wiley to 60 months'

imprisonment on count one, 87 months' concurrent imprisonment on count two, and 84 months'



          Case 5:09-cr-00158-D Document 391 Filed 01/13/21 Page 1 of 6
consecutive imprisonment on count three, yielding a total sentence of 171 months. See [D.E. 12S]

3. On October 6, 2010, Judge Fox reduced Wiley's sentence to 114 months' imprisonment. See

[D.E. 347].

       On May 26, 2017, Wiley was released, and he began five years of supervised release. See

id. On June 27, 2018, the Probation Office moved for revocation because Wiley was indicted on

June 13, 2018, in case No. S:18-CR-23S-D-S and charged with three heroin offenses. See [D.E.

33S]. On August 23, 2018, Wiley pleaded guilty in case No. S:18-CR-23-D-S, to conspiring to

distribute and to possess with intent to distribute a quantity of heroin (count one) and distribution

ofaquantityofheroin(countseven). SeeUnitedStatesv. Wiley.No. S:18.;CR-23S-D-S [D.E.143]

(E.D.N.~. 2018). On December 13, 2018, the court sentenced Wiley to S7 months' imprisonment

on each count in case No. S:18-CR-23S-D-5. See United States v. Wiley, No. S:09-CR-158-D-6

[D.E. 346] (E.D.N.C. 2009). On that same date, the court revoked Wiley's supervision in case No.

S:09-CR-1S8-D and sentenced him to 37 months' imprisonment to run consecutively to his S7

months' imprisonment in case No. S:18-CR-23S-D-S. See [D.E. 347]. Wiley did not appeal.

       On April 1S, 2019, Wiley filed his section 225S motion [D.E. 348]. In his section 2255

motion, Wiley attacks his 2009 conviction for (1) conspiracy to commit armed bank robbery; (2)

armed bank robbery and aiding and abetting; and (3) use and carry of firearm during and in relation

to a crime of violence and aiding and abetting. See [D.E. 348-1] 3. In support, Wiley cites United

States v. Davis, 139 S. Ct. 2319 (2019), Sessions v. Dimay~ 138 S. Ct. 1204 (2018), and Johnson

v. United States, 135 S. Ct. 2S51 (2015). See id. at 1-2, 4. Wiley argues that his counsel in his

2018 case was ineffective by failing to challenge his 2009 conviction under 18 U.S.C. § 924(c) and

the criminal history points concerning that conviction. See id. at S.



                                                 2
          Case 5:09-cr-00158-D Document 391 Filed 01/13/21 Page 2 of 6
       A motion to dismiss under Rule 12~)(6) tests a claim's legal and factual sufficiency. See

Ashcroftv.lqbal, 556U.S. 662,677-80(2009);Be11Atl. Con,. v. Twombly, 550U.S. 544, 555-63,

570 (2007); Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010), aff'd, 566 U.S.

30 (2012); Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). The government may

challenge the legal sufficiency of a section 2255 petition through a motion to dismiss under Rule

12(b)(6). See Rule 12, Rules Governing Section 2255 Proceedings; United States v. Frady, 456

U.S. 152, 166 n.15 (1982); United States v. Reckmeyer, 900 F.2d 257, at *4 (4th Cir. 1990)

(unpublished table decision). A court need not accept as true a complaint's legal conclusions,

"unwarranted inferences, unreasonable conclusions, or arguments." Giarratano, 521 F.3d at 302

(quotation omitted); see Iqbal, 556 U.S. at 677-79. Moreover, a court may take judicial notice of

public records without converting a motion to dismiss into a motion for ~nmmary judgment. See,

e.g.• Fed. R. Evid. 201; Tellabs, Inc. v. Makor Issues & Rts., Ltd., 551 U.S. 308, 322 (2007); Philips

v. Pitt Cnty. Mem'l Hosp., 572 F.3d 176, 180 (4th Cir. 2009). In reviewing a section 2255 motion,

the court is not limited to the motion itself. The court also may consider ''the files and records of

the case." 28 U.S.C. § 2255(b); see United States v. McGill, 11 F.3d 223, 225 (1st Cir. 1993).

       ''The Sixth Amendment entitles criminal defendants to the effective assistance of

counsel-that is, representation that does not fall below an objective standard ofreasonableness in

light of prevailing professional norms." Bobby v. Van Hook, 558 U.S. 4, 7 (2009) (per curiam)

(quotations omitted); see Strickland v. Washington, 466 U.S. 668, 687-91 (1984). The Sixth

Amendment right to counsel extends to all critical stages of a criminal proceeding. See, e.g., Lafler

v. Cooper., 566 U.S. 156, 164-65 (2012); Missouri v. Frye, 566 U.S. 134, 140 (2012). A defendant

is entitled to effective assistance of counsel when pleading guilty, and a guilty plea cannot stand if,

due to ineffective assistance, it was involuntary onmknowing. See, e.g., Hill v. Lockbmi, 474 U.S.

                                                  3
          Case 5:09-cr-00158-D Document 391 Filed 01/13/21 Page 3 of 6
S2, S6--S1 (198S); Fields v. Att'y Gen. ofMd., 9S6 F.2d 1290, 1296--97 & n.17 (4th Cir. 1992).

Moreover, "sentencing is a critical stage of trial at which a defendant is entitled to effective

assistance of counsel, and a sentence imposed without effective as~istance must be vacated and

reimposed to permit facts in mitigation of punishment to be fully and freely developed." United

Statesv.Breckenridge, 93 F.3d 132, 13S (4thCir.1996); seeGloverv. United States, S31 U.S.198,

203--04 (2001 ).

        An individual alleging ineffective assistance of counsel must demonstrate that counsel's

representation fell below an objective standard of reasonableness and that counsel's deficient

performance caused the individual prejudice. See Strickland, 466 U.S. at 687-88, 691-96; see also

Lafler, S66 U.S. at 162-63; Fiye, S66 U.S. at 140-41; Hill, 474 U.S. at S7-S8; Bell v. Jarvis, 236

F.3d 149,164 (4th Cir. 2000) (enbanc). Whendeterminingwhethercounsel'srepresentation was

objectively unreasonable, a court must be "highly deferential" to counsel's performance and must

attempt to "eHmjnate the distorting effects of hindsight." Strickland, 466 U.S. at 689. Counsel

need not file baseless motions or ''raise every available nonfrivolous" argument to provide effective

representation. See Knowles v. Mirz.ayance, S56 U.S. 111, 126--27 (2009). Rather, counsel's

''reasonable appraisal of a claim's dismal prospects for success" is reason enough not to raise it.

Id. at 127. Moreover, the "court must indulge a strong presumption that counsel's conduct falls

within the wide range of reasonable professional assistance." Strickland, 466 U.S. at 689.

        To demonstrate ineffective assistance of counsel, a party also must show that counsel's

deficient performance prejudiced the party. See id. at 691-96. A party does so by showing that

there is a ''reasonable probability'' that, but for the deficiency, ''the result of the proceeding would

have been different." Id. at 694.



                                                   4
          Case 5:09-cr-00158-D Document 391 Filed 01/13/21 Page 4 of 6
       "[A] court hearing an ineffectiveness claim must consider the totality ofthe evidence before

the judge or jury." Id. at 695. When analyzing an ineffective-assistance-of-counsel claim, a court

may rely on its own familiarity with the case. See Blackledge v. Allison, 431 U.S. 63, 74 n.4

(1977); United States v. Dyess, 730 F.3d 354, 359-60 (4th Cir. 2013).

       Wiley's conviction under 18 U.S.C. § 924(c) remains valid because armed bank robbery

remains a "crime ofviolence"underthe force clause of 18 U.S.C. § 924(c)(3)(A). See, e.g.• United

States v. McNeal, 818 F.3d 141, 157 (4th Cir. 2016). Moreover, Wiley's 2009 conviction under

18 U.S.C. § 924(c) in count three was based on his armed bank robbery conviction in count two.

See [D.E. 125, 226]. Thus, Davis, Ditnaya. and Johnson do not help Wiley. Furthermore, even if

the section 924(c) conviction were invalid, Wiley still would have received three criminal history

points in 2018 for the other two felony convictions in 2009. See PSR ,r 39; U.S.S.G. § 4Al.l(a).

Accordingly, Wiley has not plausibly alleged that his counsel provided deficient performance, and

his claims fail. See Premo v. Moore, 562 U.S. 115, 123-32 (2011); Glover, 531 U.S. at 201--02,

204--05; Strickland, 466 U.S. at_690-91.

       After reviewing the claims presented in Wiley's motion, the court finds that reasonable

jurists would not find the court's treatment of Wiley's claims debatable or wrong and that the

claims deserve no encouragement to proceed any further. Accordingly, the court denies a certificate

of appealability. See 28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                                II.

       In sum, the court GRANTS Wiley's motion to supplement [D.E. 351], GRANTS the

government's motion to dismiss [D.E. 368], DISMISSES Wiley's section2255 motion [D.E. 348],

and DENIES a certificate of appealability.

                                                5
          Case 5:09-cr-00158-D Document 391 Filed 01/13/21 Page 5 of 6
SO ORDERED. This ..Lt_ day of January 2021.



                                              1~      ~;EVER       m
                                              United States District Judge




                                    6

  Case 5:09-cr-00158-D Document 391 Filed 01/13/21 Page 6 of 6
